NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY A. O’LEXEY,                               No. 18-35047

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00289-SAB

 v.
                                                MEMORANDUM*
WASHINGTON STATE US SENATORS
OFFICE; PATTY MURRAY, Washington
State US Senator,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Larry A. O’Lexey appeals pro se from the district court’s order dismissing

his action arising from the denial of his claim for long-term disability benefits. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 12(b)(6). See Hebbe v. Pliler, 627 F.3d 338, 341

(9th Cir. 2010). We affirm.

      The district court properly dismissed O’Lexey’s action because O’Lexey

failed to allege facts sufficient to state any cognizable claim for relief. See

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008)

(“A Rule 12(b)(6) dismissal may be based on either a lack of a cognizable legal

theory or the absence of sufficient facts alleged under a cognizable legal theory.”

(citation and internal quotations marks omitted)); see also Hebbe, 627 F.3d at 341-

42 (although pro se pleadings are liberally construed, a plaintiff must still present

factual allegations sufficient to state a plausible claim for relief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record O’Lexey’s contention that the

district court violated his due process rights.

      AFFIRMED.




                                            2                                     18-35047